Barrett, J. :
The relator seeks reinstatement upon the authority of People ex rel. Kasschau v. Commissioners (155 N. Y. 40). He states in Ms;petition that the witnesses who testified against him were not sworn.. Hpon this the writ specifically required the respondents to return “ whether the testimony given ” at the relator’s trial “ was or was-not given under oath.” The. respondents were not in office when the relator was removed. They could not, therefore, make the return thus required, upon their own knowledge. The return they did make reads as follows:
“ Sixth. That an examination of the stenographic minutes of the trial of the relator, which took place before Hon. Andrew D. Parker, on the 15th day of April, 1897, before your respondents were appointed to office, does not disclose the fact whether or not the witnesses were sworn.” This, of course, is not a denial of the fact on that head, stated in the petition. The rule is that under the provisions of section 2138 of the Code of Civil Procedure, the court is not; at liberty to look beyond the return, and consider the facts stated in the petition, unless the return is an admission of those facts, or the. equivalent of an admission. (People ex rel. Miller v. Wurster, 149 N. Y. 549.) It was doubtless because the respondents believed that this return — which was the only one they could make under the circumstances •— might be deemed the equivalent of an. admission of the fact asserted in the petition, that Mr. Parker, one of their predecessors —in office at the time of the relator’s trial — was. brought in as a party to the proceedings. He was doubtless brought in under the authority of section 2136 of the Code of Civil Procedure. At all events, his return is in the record, following that of the respondents, and reciting the order under which it was made. Tim appeal has been heard without questioning this return, and .it cannot, be ignored. It only serves to strengthen the position of the relator. Mr. Parker says that it was not his custom, in taking the testimony upon these trials, to administer an oath" to the witnesses, fob the reason that he did not consider such a course necessary. He adds-*505that he has no personal recollection of the trial under review, and! annexes to his return affidavits of persons who were present and: have better memories. These affidavits cannot be considered.. Proofs are admissible in these proceedings only in the cases specified: in section 2139 of the Code. Considering the matter then, solely upon the writ and returns, and the papers upon which the writ was-granted, we certainly find what is equivalent to an admission that, the witnesses were not sworn.
The trial was brief and the relator was confronted with but a single witness. His own testimony was in the nature of an answer to the charge as read to him. If that answer were equivalent to-an admission of the offense charged we could save the judgment,, notwithstanding the failure to swear the witness. We cannot say,, however, that the board could or would have decided as it did without the testimony of the confronting accuser. The charge was, that the relator did not properly patrol his post, and could not be found, thereon from twenty-five minutes -to seven until seven p. m., and, when found, was lying in. a watchman’s shanty on a coil of rope, with his hat and coat off. The defendant answered this by saying:. “ I had cramps in my stomach. I asked the watchman to cover the post. I went to the toilet. I asked the watchman if I could, sit down. The roundsman came in and told me to get up. I was. in pain; could not get up.”
Immediately following this answer we find a statement of the accuser (Roundsman Anderson) to the effect that, when he found, the relator, the latter said he went into this shanty upon a call of nature. Mr. Parker then asked the relator why he did not-tell Anderson that he went in there because he was sick. The-relator answered that he did tell Anderson so. The commissioner then expressed disbelief of the latter statement, and Anderson at once declared emphatically that the relator said ñothing about-being sick, but confined his excuse to that above mentioned. It is. plain that the commissioner believed Anderson, and that the board: acted upon the conclusion that the illness asserted by the relator at. the trial was a pretext. It is impossible to say, therefore, that he was not prejudiced by Anderson’s unsworn statement. That statement, if credited, weakened the excuse made in the answer for not *506properly patrolling the post, and, doubtless, caused the conviction -and removal.
We are accordingly constrainea, upon the authority of the Kass■ ■ehau case, to annul the determination of the board, with fifty dollars costs and disbursements.
Van Brunt, P. J., Rumsey, Ingraham and McLaughlin, JJ., ■concurred.
Determination of commissioners annulled, with fifty dollars costs rand disbursements.